COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00015-CR


SADIQ ADELEKE                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

            FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                        TRIAL COURT NO. 0542993D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

        Appellant Sadiq Adeleke attempts to appeal from a denial of his “Post

Conviction Motion for DNA,” which he filed in the trial court on September 3,

2014.

        On January 27, 2015, we sent Adeleke a letter stating our concern that we

lacked jurisdiction over the appeal because it appeared that his notice of appeal


        1
        See Tex. R. App. P. 47.4.
was not timely filed and informing him that we had not yet received a certification

of his right to appeal. Several days later, we received the trial court’s certification

concerning Adeleke’s right to appeal, which states that no action was taken on

his pro se motion for DNA testing. We thereafter sent Adeleke a letter stating our

concern that we lacked jurisdiction over the appeal because the trial court had

not entered any appealable orders. See McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.). We allowed the parties until March 2,

2015, to furnish this court a signed copy of the order that Adeleke seeks to

appeal and stated that if no order was signed and furnished to this court by that

date, the appeal would be dismissed for want of jurisdiction.

      No signed order has been filed with this court. We therefore dismiss the

appeal for want of jurisdiction. See Qadir v. State, No. 02-12-00558-CR, 2013
WL 1337944, at *1 (Tex. App.—Fort Worth Apr. 4, 2013, no pet.) (mem. op., not

designated for publication) (dismissing appeal from DNA proceeding when the

trial court had taken no action and there was no written order ruling on the

motion).

                                                     PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 19, 2015




                                          2